Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 1 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 2 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 3 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 4 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 5 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 6 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 7 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 8 of 9
Case 1:19-bk-11743   Doc 14   Filed 11/26/19 Entered 11/26/19 15:33:36   Desc Main
                              Document     Page 9 of 9
